Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Drawings
The drawings were received on June 16, 2022.  These drawings are accepted and entered.
The drawings are objected to because figures 4-5 have more than two figures which are not individually labeled.  The drawings should be individually labeled such as 4A and 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections
Claim 1 is objected to because of the following informalities:  On lines 8-9 of the claims “the at least one sensor” is  believed to be in error for -the at least one first sensor-.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  On line 5 of the claim "disposed in at least one holding device" is believed to be in error for -disposed in the at least one holding device-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the applicant claims “where at least the sensor tip of the sensor positioning device is introducible into the position marker of one of the at least one holding devices”. However, it is noted that that applicant has claimed “at least one holding device with a position marker”. Therefore only one holding device with a position marker has been positively claimed. Since only one holding device has been claimed the limitation of “one of the at least one holding devices” is unclear. It is not clear if the applicant is trying to positively claim more than one positioning device or just trying to reference that at least one claimed. For examination purposes, the claim is being interpreted as the sensor tip is introducible in the position marker of the at lest one holding device, however, the applicant should amend the claim to clarify.  
Further with respect to claim 1, the limitation “a computer for recording, processing and presenting relative movement” is unclear. It is believed that the applicant is trying to claim relative movement of a mandible relative to a maxilla, however, the claim language does not reflect that. Further the limitation “wherein three-dimensional imaging of a motion sequence is implemented by fusing the position data and movement data” is unclear. It is noted that proper antecedent basis is not provided for “the movement data”.  It is unclear how the movement data is obtained. For examination purposes, the limitations are being interpreted as the movement data being data obtained during a motion sequence of the jaws in which the data from the sensors and used to create the movement data, however, the applicant should amend the claims to clarify.  
With respect to claim 2, it is unclear how the claimed sensor stylus is related to the senor tip.  For examination purposes, the limitation is being interpreted as the sensor comprises a stylus which comprises the claimed tip, however, the applicant should amend the claim to clarify. Further with respect to claim 2 it is unclear what the sensor positioning device is freely movable with respect to.
With respect to claim 3 the limitation of “a sensor zero” is unclear. It is suggested that the applicant look towards claim 6 for suggested language to overcome this rejection. Further the limitations of the sensor tip being introducible into the position marker of the holding device are unclear as to how the further define over the same limitations of claim 1. For examination purposes, they are being interpreted as being the same as those of claim 1,
With respect to claim 4, “at least three of the condyle points” is unclear. It is noted that the jaw only has two condyle joints, i.e. one on each side. It is unclear if the claimed condyle points are just reference points along the joint and not just the joint. For examination purposes, the limitations are being interpreted as the condyle points are the condyle joint, however, the applicant should amend the claims to clarify.
With respect to claim 5, the same issues apply as discussed above with respect to the condyle points. For examination purposes, the claimed middle condyle is being interpreted as a middle point between the two condyle points, i.e. joints, however, the applicant should amend the claim to clarify.
With respect to claim 7, the limitation of “a cutout” is unclear as to how it related to the holding device and the position marker on the holding device. For examination purposes, the limitation of the cutout is being interpreted as the position marker being a cutout, however, the applicant should amend the claim to clarify.  
With respect to claim 9, the limitation of “recording and processing sensor signals of the sensor” are unclear. It is not clear which senor the sensor signals are from. For examination purposes, the limitation is being interpreted as signal from both of the at least first sensor and second sensor, however, the applicant should amend the claim to clarify.  Further the same issue regarding the movement data applies to claim 9 as discussed above in detail with respect to claim 1.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
See  previous office action regarding reasons for allowance.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive. The applicant argues that the 112 issues have been resolved, however, not all the issues have been resolved and further amendments presented more issues as discussed above in detail.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/16/2022